NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

In the Interest of D.D.B., a child.        )
                                           )
                                           )
D.B.,                                      )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D18-115
                                           )
DEPARTMENT OF CHILDREN and                 )
FAMILIES and GUARDIAN AD LITEM             )
PROGRAM,                                   )
                                           )
              Appellees.                   )
                                           )

Opinion filed August 17, 2018.

Appeal from the Circuit Court for
Highlands County; Angela J. Cowden,
Judge.

Amanda Peterson of Law Offices of
Peterson, P.A., Mulberry, for Appellant.

Sara Elizabeth Goldfarb of Guardian
ad Litem Program, Tallahassee, for
Appellee Guardian Ad Litem Program.

Stephanie C. Zimmerman of Children's
Legal Services, Bradenton, for Appellee
Department of Children and Families.


PER CURIAM.

              Affirmed.

CASANUEVA, CRENSHAW, and SALARIO, JJ., Concur.